Citation Nr: 0617981	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-22 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right knee with bone spurs.

2.  Entitlement to an initial rating in excess of 10 percent 
for instability of the right knee.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel



INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 RO decision that denied the benefits sought 
on appeal.  Specifically, the RO granted service connection 
for instability of the right knee and assigned a rating of 10 
percent as of the date of the veteran's claim, March 27, 
2003.  The RO denied an increased rating for traumatic 
arthritis of the right knee with bone spurs and rated such 10 
percent disabling. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  With regard to the right knee, the veteran has 
tenderness, pain, moderate swelling, slight effusion, and 
slight instability.  Range of motion is 0 to 125 degrees with 
pain on motion at 115 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5003, 5010, 5015, 5260, 5261 
(2005).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for right knee instability have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.7, 4.71(a), Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in April 2003 prior to the initial unfavorable AOJ 
decision in July 2003.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in April 2003, a statement of the case 
in April 2004, and supplemental statements of the case in 
October 2004 and August 2005 which notified the appellant of 
the type of evidence necessary to substantiate his claims.  
The documents also informed him that VA would assist in 
obtaining identified records, but that it was the appellant's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The above documents also informed the 
appellant about the information and evidence he is expected 
to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2005).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issue of entitlement to an increased rating, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for increased ratings for arthritis 
and instability of the right knee, but there has been no 
notice of the type of evidence necessary to establish the 
effective date of any increased rating for a knee disability.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The veteran has been notified concerning the 
evidence needed to show higher degrees of disability, and any 
questions as to the appropriate date to be assigned are 
rendered moot.  
  
To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available private treatment 
records have been obtained.  Accordingly, the Board finds 
that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2005).  In this case, the Board finds that the 
VA examinations administered to the veteran in June 2003 and 
July 2005 are complete.  The evidence currently of record is 
adequate to fully and fairly evaluate the veteran's appeal 
under 38 C.F.R. § 3.159 without affording the veteran an 
additional VA examination.  As an additional examination is 
unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


Factual Background

In March and April 2003, a private physician examined the 
veteran's right knee and found full range of motion, good 
anterior cruciate ligament endpoint, tenderness along the 
medial joint line, and crepitation along the patellofemoral 
compartment.  McMurray's exam found pain localized to the 
medial joint line.  There was slight effusion.  Anterior and 
posterior cruciate ligaments were observed to be intact and 
normal.  A magnetic resonance imaging (MRI) scan supported 
the physician's determination that the veteran had an old 
medial meniscus tear of the right knee resulting in 
chondromalacia of the medial femoral condyle.  

After a June 2003 examination, a VA examiner gave an 
impression of degenerative joint disease of the right knee 
with knee pain, swelling, and slight instability.  The 
physical examination had revealed moderate medial tenderness, 
some fluid about the knee, minimal crepitus with flexion, 
slight laxity of the knee, and a range of motion from zero to 
120 degrees.  

Another VA examination was administered in July 2005.  The 
veteran was diagnosed with remote right knee injury with 
traumatic arthritis with bone spurs.  The examiner diagnosed 
chondromalacia of the medial femoral condyle and a tear of 
the medial meniscus.  The examiner identified no instability.  
The examiner found good leg alignment and moderate swelling.  
The range of motion was from zero to 115 degrees, at which 
point flexion became painful.  The knee could be further 
flexed to 125 degrees.  There was tenderness along the medial 
joint line.  There was no identified McMurray's sign.  The 
examiner explicitly addressed DeLuca, noting that he did not 
believe the knee was weak or lacked coordination.  The 
examiner also believed that repeated use and long periods of 
weightbearing would tend to promote flare-up with further 
limitation of movement and further pain.  The examiner 
believed the veteran was having more problems with pain than 
indicated by the clinical examination.  He felt that the 
DeLuca factors had the effect of reducing the veteran's range 
of motion to about 105 degrees flexion.



Legal Analysis

In March 2003, the veteran submitted a claim requesting an 
increased evaluation for his service-connected disability of 
the right knee.  In a July 2003 decision, an increased rating 
for traumatic arthritis of the right knee was denied, and 
service connection for instability of the right knee was 
granted and rated 10 percent disabling.  It appears that the 
veteran has appealed the ratings for both traumatic arthritis 
with bone spurs and instability and the following decision 
will address both disabilities.  

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3 (2005).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board additionally notes that separate ratings may be 
assigned for a knee disability under Diagnostic Codes 5257 
and 5003 where there is x-ray evidence of arthritis in 
addition to recurrent subluxation or lateral instability.  
See generally VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

ARTHRITIS OF THE RIGHT KNEE

The RO has assigned a 10 percent rating for the right knee 
under Diagnostic Code 5010-5015.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5015 (2005).  Under Diagnostic 
Code 5010, arthritis due to trauma that is substantiated by 
x-ray findings is to be rated pursuant to the Diagnostic Code 
5003 rating criteria for degenerative arthritis.  Diagnostic 
Code 5015 likewise directs that benign new bone growths are 
to be rated as degenerative arthritis under Diagnostic Code 
5003 based on limitation of motion of affected parts.  

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
the diagnostic codes addressing limitation of motion for the 
specific joint involved.  For the knees, limitation of motion 
is rated under Diagnostic Codes 5260 for flexion and 5261 for 
extension.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

The Board notes that normal range of motion of a knee is from 
zero degrees extension to 140 degrees flexion.  38 C.F.R. § 
4.71a, Plate II.  The Board also notes that a recent General 
Counsel Opinion, VAOPGCPREC 9-2004, states that separate 
ratings may be assigned for limitation of flexion and 
extension of the same joint.

Diagnostic Code 5261 addresses limitation of extension of the 
leg and assigns a 50 percent rating for extension limited to 
45 degrees; a 40 percent rating for extension limited to 30 
degrees; a 30 percent rating for extension limited to 20 
degrees; a 20 percent rating for extension limited to 15 
degrees; a 10 percent rating for extension limited to 10 
degrees; and a noncompensable rating for extension limited to 
5 degrees.  The veteran's range of extension was to zero 
degrees at his June 2003 and July 2005 VA examinations, 
meaning he had no limitation of extension in his right knee.  
Therefore, application of Diagnostic Code 5261 does not 
result in a higher rating. 

Diagnostic Code 5260, addressing limitation of flexion of the 
leg, assigns a 30 percent rating for flexion limited to 15 
degrees; a 20 percent rating for flexion limited to 30 
degrees; a 10 percent rating for flexion limited to 45 
degrees; and a noncompensable rating for flexion limited to 
60 degrees.  In June 2003, flexion was to 120 degrees.  At 
his July 2005 VA examination, the range of flexion in the 
veteran's right knee was to 125 degrees with pain.  The 
examiner estimated that the DeLuca factors present in the 
veteran's right knee probably have the combined effect of 
reducing his flexion another 20 degrees, effectively reducing 
his range of flexion to 105 degrees.  Thus, with due 
consideration of DeLuca factors, application of Diagnostic 
Code 5260 would not result in a higher rating. 

The VA examiner's findings are based upon careful review of 
the claims file and subsequent physical examination of the 
veteran.  The examination report provides a highly detailed 
opinion that explicitly addresses the VA examination request 
and provides reasoning to support his diagnosis.  The Board 
therefore finds this medical evidence highly probative of the 
issue at hand.

Even though limitation of motion may be noncompensable, the 
veteran is entitled to a 10 percent rating under Diagnostic 
Code 5003 if (1) x-ray evidence shows that he has 
degenerative arthritis, and (2) limitation of motion can be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

X-rays taken in March 1999 show anterior-patella bone spurs 
in the veteran's right knee.  An April 2003 MRI shows 
degenerative changes.  This evidence is sufficient to 
establish that the veteran has degenerative arthritis.  
Additionally, the VA examiner in July 2005 observed moderate 
swelling and painful motion that limits the veteran's range 
of motion by approximately 20 degrees.  This evidence 
provides objective confirmation of limitation of motion.  As 
such, the current 10 percent rating appears to be 
appropriate.  A rating in excess of 10 percent, however, is 
not for application for the reasons above-discussed reasons.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased schedular 
rating in excess of 10 percent for the service-connected 
traumatic arthritis with bone spurs of the right knee.

The evidence of record does not indicate that the veteran's 
arthritis of the right knee presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  For example, the medical record 
does not indicate that the arthritis has required frequent 
periods of hospitalization or has resulted in marked 
interference with employability.  Therefore, an 
extraschedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.  

INSTABILITY OF THE RIGHT KNEE

The veteran is rated at 10 percent for instability of the 
right knee under Diagnostic Code 5257.  Under Diagnostic Code 
5257 for other impairment of the knee, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability, a 20 percent evaluation is warranted for 
moderate recurrent subluxation or lateral instability, and a 
30 percent rating is warranted for severe recurrent 
subluxation or lateral instability.  Thus, for the veteran to 
be awarded an increased rating, the competent evidence of 
record must show moderate or severe recurrent subluxation or 
lateral instability.

While the veteran has indicated that he experiences the 
pertinent symptomatology for an increased rating under this 
diagnostic code, the competent evidence of record does not 
support this claim.  That is, the Board finds that the 
medical evidence of record provides no evidence that the 
veteran suffers from moderate or severe recurrent subluxation 
or lateral instability.  The July 2005 VA examination noted 
no instability.  The June 2003 VA examination noted slight 
instability, justifying the current 10 percent rating.  
Therefore, the Board finds that an increased rating is not 
warranted for the right knee when evaluated under Diagnostic 
Code 5257.  Furthermore, at no time during the current appeal 
has a right knee disability warranted more than a 10 percent 
rating.  Thus, there is no basis for a staged rating under 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The evidence of record does not indicate that the veteran's 
right knee instability presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  For example, the medical record 
does not indicate that the instability has required frequent 
periods of hospitalization or that it has resulted in marked 
interference with employability.  Therefore, an 
extraschedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for arthritis 
of the right knee with bone spurs is denied.

Entitlement to an initial rating in excess of 10 percent for 
instability of the right knee is denied.  



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


